 90312 NLRB No. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Charging Party has requested oral argument. The request isdenied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.1An order granting a preliminary injunction pursuant to Sec. 10(j)of the Act was entered by the United States District Court for the
Eastern District of Kentucky on July 20, 1992. The court issued a
clarification of its order on July 24. The court further modified its
order on September 3, 1992. The injunction proceeding is now pend-
ing review before the United States Court of Appeals for the Sixth
Circuit. See R. Exhs. 1, 2, and 3.District 1199, The Health Care and Social ServiceUnion, Service Employees International Union,
AFL±CIO±CLC and M.E.B. Incorporated d/b/aJ. J. Jordan Geriatric Center. Cases 9±CB±8226, 9±CB±8230, and 9±CB±8262September 14, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn March 3, 1993, Administrative Law Judge FrankH. Itkin issued the attached decision. The Respondent
and the Charging Party filed exceptions and supporting
briefs.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge's rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, District 1199, The Health
Care and Social Service Union, Service Employees
International Union, AFL±CIO±CLC, its officers,
agents, and representatives, shall take the action set
forth in the Order.Carol L. Shore and Joseph C. Devine, Esqs., for the GeneralCounsel.Larry Harless, Esq., for the Respondent Union.Connie Goldkamp, Esq., for the Charging Party Employer.DECISIONFRANKH. ITKIN, Administrative Law Judge. Unfair laborpractice charges were filed in the above consolidated pro-
ceedings on July 7 and 14 and August 12, 1992. A second
consolidated complaint issued on September 10 and was fur-ther amended on October 19, 1992. General Counsel alleges
in the amended consolidated complaint that Charging Party
Employer is engaged in the operation of a nursing home fa-
cility at Louisa, Kentucky; that about July 1, 1992, the Em-
ployer's employees, represented by Respondent Union,
ceased work and engaged in a strike and picketing at the
Employer's facility; that Respondent Union, by its agents,
engaged in, inter alia, mass picketing and blocking the in-gress to and egress from the facility; assaulted and attemptedto assault nonstriking employees and other individuals in the
presence of employees; damaged vehicles of nonstriking em-
ployees, management personnel and other individuals in the
presence of employees; threatened nonstriking employees and
other individuals in the presence of employees with death
and other physical harm if they crossed the Union's picket
line; brandished weapons; threw nails, bottles, jackrocks and
other objects at vehicles of nonstriking employees who at-
tempted to cross the picket line; followed nonstriking em-
ployees from the picket line around the Louisa vicinity; coer-
cively photographed nonstriking employees attempting to
cross the picket line; and informed nonstriking employees
and others in the presence of employees that they had the
telephone numbers and addresses of the nonstriking employ-ees thereby implying that said individuals would be subjected
to physical harm and other injury at their homes; and that
Respondent Union, by the foregoing and related conduct, re-
strained and coerced employees in the exercise of rights
guaranteed to them in Section 7 of the National Labor Rela-
tions Act, in violation of Section 8(b)(1)(A) of the Act.Respondent Union, in its answer, admits the jurisdictionalallegations of the complaint and that Area Director Teresa
Ball and District Organizer Steven Brewer are its agents as
alleged. Respondent Union denies violating the Act.A hearing was held on the issues raised in Ashland, Ken-tucky, and Huntington, West Virginia, on November 4 and
5, 1992, and January 4, 1993. On the entire record, including
my observation of the demeanor of the witnesses, I make the
followingFINDINGSOF
FACTThe Employer is admittedly engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act and a
health care institution within the meaning of Section 2(14) of
the Act. Respondent Union is admittedly a labor organization
within the meaning of Section 2(5) of the Act. Commencing
on July 1, 1992, the Employer's employees, represented by
Respondent Union, struck the Employer at its Louisa nursing
home facility. The evidence pertaining to picket line and re-
lated conduct during that strike and union responsibility for
that conduct is summarized below.1David McKenzie, owner and administrator of the Employ-er's Louisa nursing home facility, testified that the Employer
and Respondent Union had signed a collective-bargaining
agreement for a unit of the facility employees effective from
July 1, 1989, to June 30, 1992. Following unsuccessful ef-
forts to negotiate a new agreement, Union Area Director Te-
resa Ball notified McKenzie on June 17, 1992, pursuant to
Section 8(g) of the Act that ``a strike and picketing by serv-
ice and maintenance employees will commence ... on

Wednesday July 1, 1992 at 12:00 noon.'' The strike and
picketing began as noticed. 91SERVICE EMPLOYEES DISTRICT 1199 (J. J. JORDAN GERIATRIC)2McKenzie acknowledged that, following the above attack, he pur-sued Brewer with his car ``to get him out of my lot.'' A warrant
was later issued against McKenzie for this conduct which warrant,
according to McKenzie, was subsequently ``dropped.''Mabel McKenzie, wife of David McKenzie, testified that she wit-nessed ``this man in camouflage clothing run across to [her hus-
band's] car in the parking lot'' ``and hit him in the face'' on July
1. She also related how the pickets thereafter ``would walk in front
of us and block the drive and we would ... have to wait for the

police to come and remove them; ... one day it took us 40 minutes

to get out.'' In addition, she witnessed striking employee Jerry
Welles, also spelled Wells in the record, ``kick the side of'' a car
transporting maintenance and housekeeping supervisor Bob Branham
on July 6 as he ``was leaving the facility.''3Robert Fleming was employed by Tri-County Laundry during thestrike. On July 2, he drove over ``spikes'' and ``jacks'' as he at-
tempted to make a delivery at the nursing home. Someone also
threw a rock which busted a side vent window on his truck. His ve-
hicle sustained four flat tires. On another occasion, one of the pick-ets said: ``not to worry ... McKenzie had all kinds of money [and]
he could replace any tires that was damaged.''4On cross-examination, it was acknowledged that Vance's pre-hearing statement only cites up to some 100 pickets present.McKenzie testified that about 10:45 a.m. on July 1 he leftthe facility ``to facilitate parking for some newly employed
workers who had indicated their interest in working through
the strike.'' McKenzie explained:What I did was to drive my car out of the ... parking
lot in front of the nursing home across East Clayton
Lane ... into the subordinate employee parking lot to

follow these newly employed women in their car ...

to [the] local hospital and park there, and I was going
to bring them back to work. ... When I pulled up I

unrolled my side driver's window ... so that I could

speak with the women that I wished to accommodate,
and I told them that I was ready to follow them ....Steven Brewer [the Union's district organizer], dressed
in army fatigues with a bandanna around his head ...

told me to get out of the lot and threw his cup of coffee
on my chest ... and he repeated the demand for me

to leave and then took his fist and hit me in the facebreaking my glasses and bloodying [me] ....McKenzie noted that this incident occurred in the Employ-er's parking lot located ``across the street'' from the facility.
General Counsel's Exhibit 5 is a photograph depicting the
physical injury to McKenzie as a result of this attack.
McKenzie latter executed an arrest warrant against Brewer
and criminal proceedings are pending. (See G.C. Exh. 6.)2Raymond Mays, owner and operator of the Tri-CountyCommercial Laundry, testified that his laundry plant is lo-
cated across the street from the nursing home facility where
he ``picks up and delivers laundry daily.'' Mays recalled that
on July 4 while making a delivery to the nursing home ``we
were harassed by Union officials.'' Mays explained:Well, they were standing up to the right of where I wasmaking delivery and she [area director Teresa Ball]
hollered down and asked me why didn't I go have a
sexual experience with David McKenzie; ... we know

where you live and we're going to get you next; ...

they was going to burn me out.Mays further explained on cross-examination that Teresa Ballhad said ``we know where you live and we're going to burn
you out.''3Lee Vance testified that he has worked for the nursinghome ``on and off for'' a number of years and during the
strike in July. He related a number of incidents involving
strikers and Union personnel. On July 3, he estimated that
some ``500 strikers'' were ``in front of the nursing home''
and on the nearby property. On another occasion, he recalled
about 100 strikers were present. On other occasions, he ob-
served ``around 25 to 50 of them'' and ``they were generally
located ... at the entrances and out in front.'' He recalled,

``I always had trouble exiting.''4On July 7, Vance attempted to leave the nursing homedriving owner McKenzie's car. He had two employees in the
car. He testified:I was going toward the exit and I noticed [Union Orga-nizer] Steve Brewer ... and about eight or nine or ten

strikers out there and they tried to stop me from going
out ... by blocking [and] getting in front of the

car.... I 
just kind of eased through them and I no-ticed that Steve Brewer had a metal rod ... and he

threatened to kill me and if he couldn't kill me he'd get
my kids. He knew where we lived and all this stuff.
And he started beating the car, kicking the car, as I
went out.Later on July 7, Vance attempted to reenter the facilitywith his wife. He testified:[W]hen I attempted to enter, Joyce Burchette or NyokaWaller kicked the side of the door in ... threatening

my wife and saying ... they'd get us ... if they

couldn't get us they'd get our kids and all that. ...

[Burchette] said that she knew where I lived ... if she

couldn't get me now she'd get me later on and more
or less threatened to kill us .... 
Burchette jumped onthe back of [the car] banging the trunk in.On July 8, Vance was in the parking lot changing ``flattires.'' Pickets were present while he was changing tires. He
testified:Morgan Hamilton asked me if I like the way the tireswere slashed and I told him it didn't bother me ...

it was my job to change them. He says well I'm glad
you like it because next time it wouldn't be tires ...

it'll be you I cut.Vance reported the incident to the police.On July 9, as Vance attempted to leave the facility,[T]hey wouldn't let me out. ... I had to back up to
get the State police .... 
Nyoka Waller ... lunged
for my car [and] I heard a scrape going all the way
down the side of my car .... 
[S]he just knifed mycar ... I told the cop ... she's putting a knife back

in her pocket .... 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5See also the testimony of Brian Daniels (Tr. 322±342) pertainingto the above July 9 incident.6Vance acknowledged on cross-examination that Burchette ``got agrand jury indictment against me later ... she accused me of fol-

lowing her around all that day pointing a gun at her three times and
threatening to kill her ... it's pending in court ... and I was ar-

rested for the indictment.'' Vance denied engaging in this conduct.7On cross-examination, Vance was questioned about a statementin his prehearing affidavit to the effect that he worked at the nursing
home ``as a volunteer'' ``without pay.'' He insisted that he was get-
ting ``no money.'' However, Nursing Home Supervisor Marlene
Caudill, also a cousin of Vance, later testified that she had tele-
phoned Vance during the strike ``and asked if he'd help us in an
emergency situation ....'' She explained that he was in fact ``a
paid employee.'' Caudill's testimony is summarized below.Waller was directed by the police to empty her pockets; sherefused; a search disclosed a knife; she started ``yelling
rape'' at the police and she was ``arrested.''5Later on July 9, Vance ``was going to pick up another em-ployee for the nursing home ... at Ron Perry's Auto

Mall.'' He testified:[W]hen I was getting ready to leave the parking lot ofthe nursing home I noticed that there was Teresa Ball
... driving one car [and] I think Betty West was with

her. And then Joyce Burchette was [in] her car. ... As

I went to pull out one went in front of me and one
went behind me. And when we got down to the East
Clayton Lane ... they tried to block me in 
.... I
swerved around them ... and then I went to Ron Per-

ry's Auto Mall to pick up Sabrina Duncan ....[W]hen I got over there they blocked me in ....Sabrina didn't want to get out of her car because she
was scared .... I 
turned around and Joyce Burchette[was] running towards me with [an] aluminum ball bat.
... I just reached in and got the gun off my dash and

I told her that I had the gun [and this] shit wasn't going
to happen ... you ain't going to hit me with the ball
bat .... 
[Teresa Ball in the other car] seen I had thegun [and] she pulled out and left. ... [Burchette] start-

ed calling me names, cussing me out, and said that if
she couldn't get me now she knew where I lived ...

she would eventually get me .... 
[A]t the time shehit the driver's side rear quarter panel of my car with
the baseball bat.Vance called the police. He later showed the gun to the po-lice and there were no shells in it. He was not arrested al-
though told that he should not be carrying the weapon.6Later that same day, the husband of the head of nursingat the home, Willa Cooke, came to pick her up. Vance testi-
fied:Her husband came to pick her up and as she was leav-ing they was blocking her in so they had to get the
cops and everything to go over there to split them so
she could get through .... I 
noticed Morgan Hamil-ton lunge for the rear passenger side of the truck with
a knife and try to cut the tire of the truck.Subsequently, on July 11, Vance had to change 14 slashedtires on cars parked in the parking lot. Later, on July 16, as
he was attempting to leave the facility, he was blocked by
several striking employees including Betty West, Joyce
Burchette, Shirley Kingsmore, and Nyoka Waller, ``pacing
back and forth in front of the cars to where you couldn't go
in or out.'' The police would ``come over to split them up''
and ``they was kicking the car door and everything.'' He re-
called, Waller and Burchette ``kicked the car door.'' And,when I came back in ... Burchette was jumping on
top of the car, back of the car, hitting the car door or
trunk in and then kicked the side door in ...; she said

she was going to kill us and if she couldn't get us she'd
get the girls ... she knew where we lived 
....On August 5, about 4:30 a.m., Vance observed ShirleyKingsmore throw a jar into the driveway of his home. He
later discovered that ``the cars [had] been acided''; ``it's ate
the paint all off both of my cars.''7Dan Hardin, an employee at Ron Perry Auto Mall, wit-nessed in part the July 9 incident involving Vance and
Burchette and Ball. Hardin recalled:I just happened to see a tan Ford Thunderbird sittingacross the street ... and I seen a blue Oldsmobile pull

into the parking lot and a woman get out and she was
pointing her finger and yelling [and] she wound up
with a baseball bat in her hand .... 
[T]he fellow inthe Thunderbird [Vance] was backing out and he was
getting ready to leave the lot and she hit the car with
the bat .... 
And then during this time there was an-other car that came into the lot; it looked like a Cava-
lier to me. It turned around and exited the lot. [Vance]
backed up in front of [our] showroom and got out of
the car, and right about that time the police came.Hardin did not see a handgun until after the police arrivedwhen Vance ``laid it on the hood of the car.''Alice Queen has a sister-in-law who is a patient at thenursing home and she visits the facility frequently. Queen
testified that on July 3 she visited her sister-in-law and then
attempted to take her sister-in-law's ``sitter'' home. Queen
recalled:[A]s I started out of the facility there was a group ofpeople down there walking back and forth. ... [T]his

red car came down to block [the exit]. [T]he State po-
lice did come and make him pull out and let us
through. ... [The red car] followed me to the sitter's

home .... 
And I stopped and let her out .... I 
toldthe sitter to go into the house and call the police and
tell them what had occurred and that I was on my way
back to the nursing home and ask if they would please
come out there and see that no incident occurred. ...

[The red car] followed [her] .... 
[T]his red car cameback to the nursing home but I had already gotten in-
side by that time. ... I'd say it took me possibly ...

five minutes [to get into the facility].As she started to leave the facility later that day,[T]hese people were walking double line in front of me.... I started blowing my horn and kept inching

through. And then I heard this thud against the back of 93SERVICE EMPLOYEES DISTRICT 1199 (J. J. JORDAN GERIATRIC)8See also the testimony of Mary Perkins (Tr. 435±451) pertainingto threats ``yelled'' while attempting to cross the picket line at the
facility and related conduct; a truck and car following incident later
that day with picket Addie Maynard in the truck; and a later car fol-
lowing incident. Perkins identified Pansy Bryant and Pam Pigg in
the latter car following incident.9Robert Branham, a supervisor at the nursing home, related in-stances where pickets blocked and delayed his exiting and entering
the facility. Pickets leaned on his vehicle and were ``yelling names''
and ``pounded on'' his vehicle. He observed Union Area Organizer
Brewer out there on one occasion. On another occasion, his ``truck
was struck with a bullhorn.'' On another occasion, he saw Pansy
Bryant strike a car in the rear with her hands.In like vein, James Taylor, employed at the nursing home duringthe strike, related an incident involving efforts by his brother and
mother to leave the facility on July 14. They were blocked by the
pickets. His mother took ill. She was ultimately removed in an am-
bulance. James and his brother were blocked from leaving by Nyoka
Waller. A confrontation ensued and the police assisted their exit.
Waller then threatened that she and friends would ``kick [James']
ass'' and ``beat the hell out of'' him. Later, he experienced flat tires
in the parking lot.Similarly, William Reed, an employee at the nursing home, wastold while attempting to enter the facility by picket and Union Rep-
resentative Thelma See, ``Why don't you get out of the truck ...

so I can slap your face.'' And, on another occasion, Carol Skaggs,
an employee at the nursing home, testified that the exterior of her
car, parked at the facility during her shift, was damaged.my car and I turned around and looked and this manwas getting down ... right beside my car and his face

was almost against the window of my car, my back
window. ... I kept inching along ... and I asked the

State police ... what the man had done to my car

.... It 
was a big dent in the back door of my car.This ``man'' was later identified as Union District OrganizerSteven Brewer.Audrey Steiner was employed at the nursing home as a li-censed practical nurse on July 7. She had worked at the nurs-
ing home previously. On July 1, she worked for another em-
ployer Community Hospice. She visited the nursing home on
July 1 where she observed ``several picketers, about 20, and
most entrances were blocked.'' She saw strikers Joyce
Burchette, Cathy Ross, Zelme Maynard, Pam Pigg, Jerry
Welles, Mary Morris, Pansy Bryant, and ``several others.''
She noted that Morris was the union president and Bryant
was the union delegate. Burchette told her ``you're not goingin'' ``and they had stopped people from crossing the picket
line all day.'' Ross and Welles also told her that she ``wasn't
going in.'' Burchette warned: ``Audrey, you can come back
tomorrow and try to cross and go in but I can't guarantee
what would happen to you.'' Union Area Director Ball also
told her that she ``would not cross''; Ball ``would contact the
Ashland Office, which is the Hospice main office, and ex-
plain the situation to them ....'' Burchette added: ``they
was going to see that everybody in the building was fired.''
One Harvey Reed was then identified by Burchette as a
``scab,'' and Union Organizer Brewer said that ``they were
going to make an example out of Harvey Reed and that he
would get him either in or out of the facility''Ð``Harvey
Reed was a dead man.''Steiner started working again at the facility on July 7. Theentrance to the facility was blocked ``by picketers walking
in front, back and forth in front of the car.'' She had to wait
about 3 to 5 minutes and the police moved the pickets. Sub-
sequently, on July 14, she left the facility with her brother
Lee Vance, Oletha Reed, and Harvey Reed. It took about 5
minutes to leave the premises with the assistance of the po-
lice. A car containing striking employees Pam Pigg and
Pansy Bryant was following them. They ``lost'' the follow-
ing car and ultimately went to Perry's Mall to get Steiner's
car. The car with Pansy and Pam spotted the Steiner car and
attempted to follow them again ``almost bumper to bumper
at first.'' Pansy was making offensive hand gestures at the
time.8Sergeant Garrett Roberts of the Louisa police departmenttestified. He was assigned midnight shift duty at the picket
line of the nursing home on July 8. He observed 10 to 15
pickets,[A] car [drove] down through, which while everybodywas circling, had to stop. I got out of my police car,
walked down that way. I seen a female, she had some-
thing in her hand [and] she was just walking around.As I got closer I asked them to spread so they couldlet the car go through. At that time people took both
sides of the car and I seen this one lady walk aroundbehind the car and toss something at the wheel base.Roberts heard the ``sound of a ching hitting the ground.'' Heidentified the object which hit the ground as a large jackrock
``wrapped in a Hershey candy bar wrapper.'' He arrested
``the lady'' who threw this object, later identified as Mary
Morris, president of the Local Union. Criminal proceedings
are pending. (See G.C. Exh. 7.)On July 9, Sergeant Roberts, again on the midnight shift,observed Lee Vance leave the facility. Two other vehicles
followed him. Teresa Ball and Joyce Burchette were in the
vehicles.Sergeant Roberts generally testified that he would observefrom 12 to 30 pickets ``on a nightly basis.'' Cars entering
or exiting would be delayed from 3 to 5 minutes,Sometimes you'd have to ask [the pickets] twice to sep-arate and then they would separate and let the car go
through.9Sue Bailey, employed by the nursing home during thestrike, testified, inter alia, that on July 3, as she tried to leave
the facility,[A] bunch of the strikers got in front and would not letus through and a woman hit my car with something and
the police officer told her not to hit my car again or
he would arrest her. And she hit the car, she threw
whatever she had down and hit the car with her hand.
And he got her and put her in the police car and made
all the strikers move and let us through. And then
Renee Bowens hollered ... I'll kick your ass bitch

....Bailey identified the person who ``hit the car'' as TeresaBall.Later, on July 7, as Bailey and others attempted to exit thefacility, 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Bailey acknowledged on cross-examination that the Employer'srepresentative ``was videotaping things that was going on that the
strikers were doing.'' This videotaping was not taking place during
the above incident. See also the testimony of James Thompson, Tr.
288±298, describing the above and related incidents.11See also the testimony of Brian Daniels (Tr. 322±342) pertain-ing to the above August 5 incident.A bunch of strikers stood in front of us and would notlet us through. And there was about three of them
going around the car and we could hear them saying
our names. ... And then we heard them saying my li-

cense plate number and they was taking pictures of us.
... They was taking them like from the front of the

window and going around to the passenger side of the
car ... with a camera.
Ultimately, the police made the pickets move and let Baileyexit. A few days later, as Bailey recalled, someone shot at
her truck at her home.10Nancy Fields is currently employed by the nursing home.She visited the facility on July 1, the day before she started
working there. Outside the facility, picket Pansy BryantÐre-
ferring to a car in the parking lot with its four tires flat-
tenedÐ``laughed and said it was lightning from heaven.''
Union Organizer Steven Brewer was ``talking about Mr.
McKenzie being jumped on'' and Brewer ``made the state-
ment that it would be worse for him next time'' and ``it
would be worse for'' McKenzie and his brother. Picket Joyce
Burchette ``made the comment that if I [Fields] went in there
she would whip my ass.'' Fields went home. Later, on July
3, when she attempted to enter the facility,They tried to stop me. They gathered around. Theybanged on the car [and] the windows. They shouted
their insults, their remarks and their threats.Burchette said: ``She knew where I lived.''On July 4, Fields found her car near the facility with ``allthe windows busted out.'' The police came and accompanied
her back to the nursing home. The pickets then hit the win-
dows and banged the car and ``tried to reach through the car
window'' and ``then realized that it was a police officer'' in
the car. Subsequently, on August 5, her car, parked in the
nursing home lot, was sprayed with acid. She received a
threatening call to the effect that ``the first time it's your cars
and the next time it'll be you and Lee [Vance].'' And, on
August 6, the pickets ``hollered [to her] leave it out there
and we'll get it again.''11Jeanetta Stewart, assistant director of nursing at the nurs-ing home, testified to a number of incidents involving pickets
during the strike. On July 7, she was in a car exiting the fa-
cility and ``felt a big thump on the right side of [her] car.''
On July 8, pickets blocked her entering; ``they just lined up
body to body.'' Gilda Spears, Pansy Bryant, Cathy Ross, and
Joyce Burchette were identified as out there on the line. And,
as Stewart explained, Burchette, Bryant, Ross, and Nyoka
Waller were designated union representatives at the facility
for grievance adjusting and disciplinary interview purposes.
Bryant had signed a written disciplinary warning form as a
union representative. Later, on July 9, Stewart witnessed
Burchette, West, and Ross attempting to follow Lee Vance
as he left the facility.Wauletta Stevens is employed at the nursing home. OnJuly 5, her son-in-law, James Fraley, attempted to drive her
into the facility. The strikers ``wouldn't let us get through.''
Their entrance was delayed by four to five minutes. Pansy
Bryant, one of the pickets, told Fraley that ``if he said any-
thing or bothered any of her girls she would knock his God
damn brains out and leave him laying on the ground.'' Bry-
ant also stated: ``I recognize her ... that's that God damn

black headed whore Wauletta Stevens.'' Fraley got out of the
car and then returned. One of the pickets thereafter threw
coffee into the car.Marilyn Moore is employed at the nursing home. On July2, pickets also blocked her entrance to the facility. She was
called ``scab'' and ``bitch.'' Pansy Bryant was one of the
pickets engaging in this conduct. Bryant also said that ``she
would kick my [Moore's] ass,'' ``she knew where I lived.''
Later, on July 6, Moore observed one of the pickets ``take
a gun out of the back pocket of his jeans ... and put it in

a holster and slide it back in his car.'' On the next day, she
again observed this same person ``take the same gun, put it
in the same holster and put it in [a] red Chevette.'' Later,
on July 8, she observed ``a guy taking nails out of a bag and
throwing them in the driveway ... just scattering them like

sowing grass seed.'' She ``found [her] tire slashed'' that
same day. See also the testimony of Gloria Johnson (Tr.
371±378) pertaining to broken glass in the facility parking
lot.Marlene Caudill, a supervisor at the nursing home, testi-fied that she disciplines employees and adjusts grievances in
the performance of her duties; that a union representative is
always present when performing such duties; and that prior
to the strike Pansy Bryant, Kathy Ross, Joyce Burchette,
Mary Morris, Nyoka Waller, Thelma See, and Shirley
Kingsmore acted as such union representatives. She further
testified that on July 1 she observed some 25 to 50 strikers
in the road including Mary Morris, Teresa Ball, Jerry Welles,
and Steven Brewer. When she tried to reenter the facility that
day, she was blocked by the strikers. Ball, Brewer, Morris,
and Welles were present. She recalled:Brewer ... had a big club like ... bar in his hand
... and he hit the car across the top, kicked the sides

of the car, and the other strikers were kicking the car
.... 
Finally, the police came down and let us in....Burchette stated that ``she would get even with us ....''
On or about July 6, Caudill witnessed an incident involv-ing Jeanetta Stewart and her daughter. Burchette was
``screaming all kinds of foul language'' at Jeanetta's daugh-
ter. Caudill instructed Jeanetta's daughter to come into the
facility ``and ignore them.'' Burchette ``hollered'' to Caudill:
``she'd get even with me, that I had a little red haired step-
son, that they would get even.'' In addition, Ross and Bryant
had a ``bullhorn'' and ``was trying to get me [Caudill] out-
side, they was going to kick the shit out of me and all this
stuff.'' Caudill also saw Tammy Branham on July 7 ``throw-
ing nails on the parking lot'' and breaking a ``pop bottle.''
And, Ross yelled on the ``bullhorn'' ``what they was going
to do to me.''Gina Woods was employed at the nursing home during thestrike. On July 6, she witnessed picket Jerry Welles ``kick'' 95SERVICE EMPLOYEES DISTRICT 1199 (J. J. JORDAN GERIATRIC)12On cross-examination, Woods acknowledged that her pre-hear-ing affidavit reads to the effect that Pansy Bryant had said: ``Mar-
lene Caudill, you better come out or we're going to kill you.''13See also the testimony of Judy Herron (Tr. 645±660) involvingpicket line encounters with Nyoka Waller and other pickets
``block[ing] [her] way''; an occasion when Joyce Burchette and
other pickets ``shouted'' ``we know where you live and we are
going to get you''; a car-following incident involving Joyce
Burchette; and related conduct.employee Branham's truck as Branham attempted to exit thefacility; she heard on the same day Pansy Bryant scream
through a ``megaphone'' ``we're going to kill you Marlene
[Caudill] if you don't come out''; and she also observed
Nyoka Waller, Kathy Ross, Teresa Ball, and Joyce Burchette
present at the picket line on this occasion.12On July 9, sheheard Burchette yell to employee Mary Perkins ``How did
you like your ride last night,'' and Teresa Ball yell ``Maybe
tonight's ride will be better.'' Later, as Woods testified:We [Gina and her mother] pulled out of the [facility]parking lot and a small blue car with West Virginia
plates got behind us. Teresa Ball was driving and Mary
Morris was a passenger. They followed us through Lou-
isa about five [or] six feet from our bumper at a very
slow rate and my mother turned into a State police offi-
cer and they left.David Moore was also employed at the nursing home dur-ing the strike. About July 5, he was sent to pick up some
groceries. He was followed by a red Chevette. Three women
in that car later threatened that they ``would whup [him].''
Later that weekend, the tires on his car parked in the facility
parking lot were slashed. Pansy Bryant, standing nearby at
the time he observed the damage to his vehicle, ``said for
me not to fix them ... they would just do it again.'' He

subsequently observed a large amount of broken glass in the
facility parking lot.13Teresa Ball testified for the Respondent Union. She is the``area director'' for the Union; she ``provides direction to all
the staff members''; she is ``in charge of the Union in Ken-
tucky'' and ``certainly would be calling the shots''; she ne-
gotiated with the Employer prior to the strike; she conducted
the union meeting when the strike vote was taken; she was
personally present at the picket line ``every day'' throughout
much of the pertinent time period; she paid strikers their
``strike benefits'' ``if [they] were participating on the picket
line ...''; and, admittedly, she ``knew [she] was respon-

sible.'' Counsel for Respondent Union admitted in the an-
swer filed herein that Ball was an agent of the Union at all
times material to this proceeding, within the meaning of Sec-
tion 2(13) of the Act.Ball denied, inter alia, blocking or damaging any cars orgiving any ``orders'' to that effect. She claimed that ``we
were simply trying to make a statement that we were on
strike.'' There were admittedly during the ``first couple of
days'' of the strike some 30 to 50 pickets present at the site.
Ball, as she acknowledged, would picket with ``seven or
eight other individuals'' ``at an entrance of the nursing
home'' and ``block people from coming in''Ð``what we did
was walk very slowly in a circle across the driveway ...

we just wanted to slow people down ....'' And, although
she ``absolutely'' denied hitting any automobiles of employ-ees attempting to enter or leave the facility, she admitted:There was an incident when one evening ... there was
a carload coming out with the Bailey's ... car. ...

I was right there ... and I hollered ``scabs, scabs go

home,'' and she gave me the double finger like this,
and before I thought I just kind of went like this on her
car window. ... I slapped her car window with my

four fingers like this and a State trooper ... put me

in a car and arrested me for disorderly conduct.Ball denied, inter alia, threatening ``to burn [May's] housedown.'' She never ``heard anybody threaten to kill anybody
...'' or ``whip anybody.'' She claimed: ``I didn't get to

where I am by being stupid and why would I in front of nu-
merous witnesses threaten to burn anybody out.'' She also
denied car following or related conduct during the strike. She
claimed that ``any time they saw any of us they assumed we
were following them.'' Elsewhere, she testified:[The] morning [of the Vance car following incident asrelated above] I left ... [and] he [Vance] was behind

me and he shot around me. He did turn into Ron Per-
ry's Car Lot and I proceeded on and saw in my rear
view mirror that Joyce Burchette turned into Ron Per-
ry's too [and] I turned around ... [and] went back to

Ron Perry's .... As I 
pulled up Burchette was outof her car ... on one side and Vance was out of his

on the other side and he had a gun in his hand pointed
at Burchette. ... I jumped out of the car and said

``Get back in your car, Joyce, get out of here, this is
crazy.'' ... And I went up and turned around real

quick, flew back to the picket line because I knew there
was a policeman sitting there, ... told him that this

guy has got a gun on one of the picketers over at Ron
Perry's, got the police over there and went back there
also ....Elsewhere, Ball asserted that she had turned into Ron Perry'sbecause she ``wanted to stop any altercation that might occur
as a result of [Burchette] following [Vance] in there ....''
Ball was questioned about Steven Brewer. Brewer is a``staff member'' of the Union; ``he is an organizer'' who
``works for the Union''; Ball is his ``immediate superior'';
he was present at the nursing home picket line ``on behalf
of the Union''; and he is ``still employed by the Union.''
Ball claimed that she could not ``recall'' ``how many days
[Brewer] was there'' at the picket line. She added, ``but
when the trouble erupted and he was accused of hitting Mr.
McKenzie, he was pulled out of there ....'' She later
claimed that Brewer was ``pulled out'' around July 4,It was more like July 4 because I think that was thesecond time that he was pointed out by someone leav-
ing the nursing home that he scraped their car ... and

was arrested again. And that's when I told him just to
go on, get out of Louisa because no matter what he did,
they was going to point him out .... 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Ball asserted that Brewer is now ``on sick leave.'' She claimedthat he ``had surgery on his neck.'' She also claimed that ``they
thought'' he had a ``heart attack.'' She added that shejust talked with [Brewer's] wife ... he had severe pain causing
him to lose use of his arm and they had to do surgery ....Counsel for Respondent Union asserted that ``he's bedfast rightnow.'' Counsel for Respondent Union elsewhere explained that ``I
understand he just had a surgical operation but I understand he's not
totally incapacitated.'' Counsel for Respondent Union added:Right now we don't intend to call him but I want to hear whatshe [counsel for General Counsel] develops on cross exam
....15On cross-examination, Ball acknowledged that Mary Morris isthe elected president of the Union's unit chapter. The Union ``paid
the bond'' for Morris after she was ``arrested'' in conjunction with
picket line conduct. In addition, Ball acknowledged that the unit em-
ployees elected a negotiating committee ``to represent them at the
[bargaining] table'' including Nyoka Waller, Mary Morris, Jerry
Welles and Kathy Ross. Steven Brewer was also at the bargaining
table and ``handled grievances.'' The Union ``bail[ed out Nyoka
Waller'' in conjunction with pick line conduct. The Union also
``paid the bond'' for Jerry Welles after she was arrested in conjunc-
tion with picket line conduct. And, the Union ``posted bond'' for
Joyce Burchette who was also ``arrested'' in conjunction with picket
line conduct. Ball noted: ``If our people were arrested and I was
available I went and got them out of jail.'' Ball further explained
on cross-examination that it was not mandatory to do picket line
duty in order to receive union ``strike benefit'' checks.16On cross-examination, Morris explained that she and the otherpickets would picket in an ``oval'' with each picket being about a
foot or so from the picket in front of him or her. The ``oval'' would
extend across the driveway. In addition, Morris also explained that
as the elected chapter president she would ``chair the [Union] meet-
ings and take care of whatever business we need to take care of.''17On cross-examination, Morris acknowledged that Pansy Bryantused a ``megaphone'' on the picket line; ``a lot of different people
used it''; and Joyce Burchette ``may have'' used it. She also ac-
knowledged that the Union had ``elected'' ``delegates'' who would
``attend disciplinary sessions with members of Management'' includ-
ing Joyce Burchette, Pansy Bryant, Thelma See, Nyoka Waller,
Kathy Ross, and Shirley Kingsmore. She was uncertain whether or
not Jerry Welles and Pamela Pigg were also ``delegates.''Brewer was also admitted in the answer filed herein to bean agent of the Union at all times material to this proceed-
ing, within the meaning of Section 2(13) of the Act.14Ball next claimed that she ``never heard ... of all the
days I sat on the picket line,'' ``anybody threaten to teach
anybody a lesson or threaten to kill anybody'' and that she,
Ball, does not ``personally know'' Pansy Bryant having
``done anything or threatening nonstriking employees
....'' She also added: ``I have no knowledge of any of the

strikers following anybody.'' When asked whether she knew
``anything about nails ... glass ... [and] jackrocks ...

strewn out on the road in the parking lots ...'' and whether

there was ``Union ... involvement'' in this activity, she re-

sponded that she ``don't know how in the world we could''
with the State police ``sitting there looking down our
throats.''Ball also denied hearing picket Nyoka Waller ``threatenanyone.'' Ball in fact posted bond for Waller as a result an
``alleged incident'' involving damage to a motor vehicle at
the picket line. In addition, Ball assertedly knew of ``no such
substance [acid] being on the picket line or in the possession
of any of us.'' She claimed that ``I wouldn't even know
where to get acid.'' And, Ball similarly denied that ``any
Union representatives'' ``or any of the Union employees''
``constantly t[ook] pictures of people coming in and out [of
the nursing home] ... at close range.'' Ball added, how-

ever, thatThere was a time when there was a staff meeting inHuntington and ... the staff, when they broke up from

the meeting, came down to the picket line, and our
newsletter editor took pictures of the picketers and the
staff members and the picket shacks and stuff like that
for our newsletter ....15Ball acknowledged that, although she was obviously awareof the various arrests made at the picket line for alleged acts
of misconduct, she never provided instructions to unionmembers with respect to how they should conduct them-
selves on the picket line. Indeed, Ball characterized the
United States district court's injunction order entered herein
as ``outrageous'' in her letter to the members.Mary Morris, an employee at the nursing home and chap-ter president of the Union, testified that she picketed the fa-
cility andWhen you picket you walk across driveways. To thatextent I would say we blocked ... stopped [auto-

mobiles] temporarily maybe for a minute .... I
would say not more than three minutes and usually less
than that.16She was present at the picket line everyday. She assertedly
obeyed the instructions of police present at the facility and
``never defied the officers ....'' She denied throwing
``jackrocks under vehicles that were leaving or trying to
leave the nursing home'' although she ``was arrested for
that.'' She denied, inter alia, knowledge of or encouraging
alleged threats or other acts of misconduct attributed to the
striking employees. Elsewhere, she acknowledged:Well, there was damage ... a dent made in one car
.... I 
don't know who was responsible. ... I don't
know what date that was.She also claimed:Before the strike started there was a barrel in the drive-way that had a sign on it that said, ``nails in drive-
way.'' I assume the Company put it there.17Pansy Bryant, a striking employee, denied, inter alia,``block[ing] any automobiles of nonstriking employees'';
``threaten[ing] anyone''; ``stop[ping]'' or ``threaten[ing] to
hit a driver that was trying to go in''; ``threaten[ing] to kill
anybody out there'' ``by megaphone or otherwise'';
``scratch[ing] the vehicle of a nonstriking employee'';
``threaten[ing] any supervisor and try[ing] to provoke a fight
or start[ing] a fight''; ``hit[ting] a vehicle with [her] fist'';
and ``follow[ing] nonstriking employees.''Kathy Ross, a striking employee, denied, inter alia,``threaten[ing] a supervisor at the nursing home and
attempt[ing] to start a fight''; ``follow[ing] a nonstriking em-
ployee''; and ``block[ing] any vehicles of nonstriking em- 97SERVICE EMPLOYEES DISTRICT 1199 (J. J. JORDAN GERIATRIC)18They are:David McKenzieWilliam Reed
Mabel McKenzieCarol Skaggs

Raymond MaysSue Bailey

Robert FlemingJames Thompson

Lee VanceNancy Fields

Brian DanielsJeanetta Stewart

Dan HardinWauletta Stevens

Alice QueenMarilyn Moore

Audrey SteinerGloria Johnson

Mary PerkinsMarlene Caudill

Garrett RobertsGina Woods

Robert BranhamDavid Moore

James TaylorJudy Herron
19Counsel for General Counsel, in their posthearing brief (p. 10fn. 11), acknowledge that Vance's testimony, summarized above, es-
timating some 500 people on the picket line on one occasion, ap-
pears to be ``somewhat exaggerated.'' Vance's prehearing affidavit
only cites up to 100 pickets present. I have scrutinized this cited ex-
aggeration and related flaws in the testimony of Vance and other
witnesses for General Counsel. Nevertheless, on balance, as stated
above, I find their testimony, insofar as pertinent here, to be credible
and trustworthy.ployees.'' Ross was admittedly a ``delegate'' for RespondentUnion.Jerry Welles, a striking employee, denied, inter alia,``block[ing] cars of nonstriking employees'' and ``hit[ting] a
truck of a supervisor.'' Welles was arrested for alleged ``dis-
orderly conduct'' at the picket line; Union Representative
Ball posted bond for her; she then returned to the picket line;
and Respondent Union has retained an attorney to represent
her in the pending criminal proceeding.Nyoka Waller, a striking employee, denied, inter alia,``threaten[ing] to kill any nonstriking employee'';
``threaten[ing] to physically assault nonstriking employees'';
``try[ing] to block any cars'' as she understood the term
``block''; ``scratch[ing] the car of a nonstriking employee'';
observing fellow employee Betty West ``blocking any cars'';
observing fellow employee Thelma See ``block[ing] vehi-
cles'' or ``threaten anyone''; and observing fellow employee
Shirley Kingsmore ``making any threatening gestures [or
threats] to nonstriking employees'' or ``kick at any vehicle.''
Waller, like Welles, was admittedly a ``delegate'' for Re-
spondent Union. She too was arrested for alleged criminal
``conduct'' at the picket line; the Union posted bond for her;
she returned to the picket line; and Respondent Union has re-
tained an attorney to represent her in the pending criminal
proceeding.Pamela Pigg, a striking employee, denied, inter alia,``follow[ing] a nonstriking employee'' or ``block[ing] any
vehicle of a nonstriking employee'' as she understood the
term ``block.''Joyce Burchette, a striking employee, denied, inter alia,``threaten[ing] a potential job applicant with physical harm'';
``block[ing] automobiles of nonstriking employees'';
``threaten[ing] any nonstriking employee'' or supervisor;
``impliedly threaten[ing] a job applicant''; ``follow[ing] a
nonstriking employee''; ``threaten[ing] an employee with a
baseball bat''; and ``strik[ing] his car.'' Specifically, with
reference to the incident involving employee Vance as relat-
ed above, Burchette claimed that ``he [Vance] drawed a gun
on me that day ....'' Burchette asserted that she was not
a union delegate although she admittedly had ``signed a writ-
ten warning during a grievance procedure for an employee
as a Union representative.'' Respondent Union also posted
bond for Burchette following her arrest for alleged conduct
pertaining to the strike and the Union's attorney represented
her. Following her arrest and release, she too went back to
the picket line.Counsel for General Counsel produced some 26 witnessesin support of the allegations of the amended consolidated
complaint.18Their testimony, as detailed above, is in sub-stantial part mutually corroborative of the course of conductengaged in by union officials and pickets during the strikeat the Employer's nursing home. Their testimony, as dem-
onstrated in the record, also withstood the test of thorough
cross-examination. And, they impressed me as reliable and
trustworthy witnesses. On the other hand, the some eight wit-
nesses produced by counsel for Respondent Union (Teresa
Ball, Mary Morris, Pansy Bryant, Kathy Ross, Jerry Welles,
Nyoka Waller, Pamela Pigg, and Joyce Burchette) did not
impress me as reliable and trustworthy witnesses. Their testi-
mony, as demonstrated above, was at times, incomplete, un-
clear, vague and contradictory. In particular, I reject as in-
credible Ball's general denials of various acts of misconduct
attributed to her at or near the picket line. I find unbelievable
on this thoroughly substantiated record Ball's general asser-
tions to the effect that ``we were simply trying to make a
statement that we were on strike''; ``I didn't get to where
I am by being stupid and why would I in front of numerous
witnesses threaten to burn anybody out''; ``anytime they [the
nonstriking employees] saw any of us they assumed we were
following them''; she had turned into Ron Perry's because
she ``wanted to stop any altercation that might occur as a re-
sult of [Burchette] following [Vance] in there ...''; ``when

the trouble erupted and he [Steven Brewer] was accused of
hitting Mr. McKenzie, he was pulled out of there ...''; and

she ``never heard ... of all the days [she] sat on the picket

line,'' ``anybody threaten to teach anybody a lesson or
threaten to kill anybody.'' Further, I note that the repeated
acts of misconduct attributed to Union Representative Brewer
stand undenied on this record.Likewise, I find equally incredible on this record the gen-eral assertions of Morris to the effect that she assertedly
obeyed the instructions of police present at the facility and
``never defied the officers''; did not throw ``jackrocks under
vehicles that were leaving or trying to leave the nursing
home''; and had no knowledge of and did not encourage
threats or other acts of misconduct attributed to the striking
employees. At one point in her testimony, Morris apparently
suggested that the Employer was responsible for the ``nails
in [its] driveway.'' In like vein, I reject as incredible the gen-
eral and incomplete denials of misconduct by Bryant, Ross,
Welles, Waller, Pigg, and Burchette as summarized above.In sum, I find and conclude on this record that the abovesubstantiated and detailed testimony of counsel for General
Counsel's witnesses, when assessed against the incomplete,
unclear, vague, and contradictory testimony of counsel for
Respondent's witnesses, constitutes a more reasonable, reli-
able, and trustworthy account of what in fact transpired dur-
ing the pertinent sequence of events involved here.19DiscussionSection 7 of the National Labor Relations Act providesthat employees ``shall have the right to self-organization, to
form, join, or assist labor organizations, to bargain collec- 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collec-
tive bargaining or other mutual aid or protection, and shall
also have the right to refrain from any or all such activities
....'' Section 8(b)(1)(A) of the Act makes it an unfair

labor practice ``for a labor organization or its agents ... to

restrain or coerce ... employees in the exercise of the

rights guaranteed in Section 7 ....''
It has long been settled law that a union or its agents vio-lates the proscriptions of Section 8(b)(1)(A) of the Act by
engaging in mass picketing and blocking the ingress to and
egress from a struck employer's premises; assaulting or at-
tempting to assault nonstriking employees and other individ-
uals in the presence of employees; damaging vehicles of non-
striking employees, management personnel and other individ-
uals in the presence of employees; threatening nonstriking
employees and other individuals in the presence of employ-
ees if they cross a union's picket line; brandishing weapons
at a picket line; throwing nails, bottles, jackrocks and other
objects at vehicles of nonstriking employees who attempt to
cross a picket line; following nonstriking employees from a
picket line; and coercively photographing nonstriking em-
ployees attempting to cross a picket line. See generally IronWorkers Local 455 (Stokvis Multi-Ton), 243 NLRB 340(1979); Carpenters (Reeves, Inc.), 281 NLRB 493 (1986);Tri-State Building & Trades Council (Structures, Inc.), 257NLRB 295 (1981); Roofers Local 30 (Associated Builders),227 NLRB 1444 (1977); Laborers Local 383 (Carter-GloganLaboratories), 260 NLRB 1340 (1942); and CarpentersPhiladelphia District Council (Delran Builders), 307 NLRB172 (1992).In the instant case, Raymond Mays credibly testified thatUnion Area Director Teresa Ball, together with other pickets,
threatened him in the presence of employees while he was
attempting to make a delivery at the struck facility. Ball
pointedly warned: ``we know where you live and we're
going to burn you out.'' And, Audrey Steiner also credibly
testified that Ball, together with other pickets, similarly ad-
monished her on the picket line that she, Steiner, ``would not
cross'' the Union's picket line.Likewise, Lee Vance credibly testified:[W]hen I was getting ready to leave the parking lot ofthe nursing home I noticed that there was Teresa Ball
... driving one car ... . And then Joyce Burchette

was [in] her car. ... As I went to pull out one went

in front of me and one went behind me. And when we
got down to the East Clayton Lane ... they tried to

block me in .... I 
swerved around them ... and
then I went to Ron Perry's Auto Mall to pick up
Sabrina Duncan .... 
[W]hen I got over there theyblocked me in .... I 
turned around and JoyceBurchette [was] running towards me with [an] alu-
minum ball bat. ... I just reached in and got the gun

off my dash and I told her that I had the gun [and this]
shit wasn't going to happen ... you ain't going to hit

me with the ball bat .... 
[Teresa Ball in the othercar] seen I had the gun [and] she pulled out and left.
... [Burchette] started calling me names, cussing me

out, and said that if she couldn't get me now she knew
where I lived ... she would eventually get me 
....[A]t the time she hit the driver's side rear quarter panelof my car with the baseball bat.And, Sue Bailey credibly testified that as she tried to leavethe facility,[A] bunch of the strikers got in front and would not letus through and a woman hit my car with something and
the police officer told her not to hit my car again or
he would arrest her. And she hit the car, she threw
whatever she had down and hit the car with her hand.And he got her and put her in the police car and made
all the strikers move and let us through. And then
Renee Bowens hollered ... I'll kick your ass bitch

....Bailey identified the person who ``hit the car'' as TeresaBall. In like vein, Gina Woods credibly testified that Teresa
Ball, referring to a prior car following incident, warned her
as she too tried to cross the picket line: ``Maybe tonight's
ride will be better.''Further, David McKenzie credibly testified how Union dis-trict organizer Steven Brewer physically assaulted him in the
presence of employees at the picket line. And, Lee Vance
credibly testified:I was going toward the exit and I noticed [Union orga-nizer] Steve Brewer ... and about eight or nine or ten

strikers out there and they tried to stop me from going
out ... by blocking [and] getting in front of the car.

... I just kind of eased through them and I noticed

that Steve Brewer had a metal rod ... and he threat-

ened to kill me and if he couldn't kill me he'd get my
kids. He knew where we lived and all this stuff. And
he started beating the car, kicking the car, as I went
out.Alice Queen, a visitor of a patient in the nursing home,credibly recalled that as she started to leave the facility,[T]hese people were walking double line in front of me.... I started blowing my horn and kept inching

through. And then I heard this thud against the back of
my car and I turned around and looked and this man
was getting down ... right beside my car and his face

was almost against the window of my car, my back
window. ... I kept inching along ... and I asked the

State police ... what the man had done to my car

.... It 
was a big dent in the back door of my car.This ``man'' was later identified as Union District OrganizerSteven Brewer.And, Audrey Steiner credibly recalled how Brewer warnedthat ``they were going to make an example out of'' a non-
striking employee and that he, Brewer, ``would get him ei-
ther in or out of the facility''Ðthe nonstriking employee
``was a dead man.'' Similarly, Nancy Fields credibly testi-
fied that Brewer, referring to his attack on McKenzie, ``made
the statement that it would be worse for him next time''Ð
``it would be worse for McKenzie and his brother.''Similarly, Marlene Caudill credibly testified that when shetried to enter the facility during the strike, she observed some 99SERVICE EMPLOYEES DISTRICT 1199 (J. J. JORDAN GERIATRIC)25 to 50 strikers in the road including Teresa Ball and Ste-ven Brewer, andBrewer ... had a big club like ... bar in his hand
... and he hit the car across the top, kicked the sides

of the car, and the other strikers were kicking the car
.... 
Finally, the police came down and let us in....The credible evidence of record is thus clear that TeresaBall and Steven Brewer, admitted agents of the Union, en-
gaged in coercive conduct plainly proscribed by Section
8(b)(1)(A) of the Act as alleged in the amended consolidated
complaint.Counsel for General Counsel argue that Respondent Unionis also responsible for the picket line and related misconduct
of others as recited above. Thus, turning to the allegations
pertaining to Local President Mary Morris, Police Sergeant
Garrett Roberts credibly testified that he was assigned mid-
night shift duty at the picket line of the nursing home on
July 8. He observed 10 to 15 pickets,[A] car [drove] down through, which while everybodywas circling, had to stop. I got out of my police car,walked down that way. I seen a female, she had some-
thing in her hand [and] she was just walking around.
As I got closer I asked them to spread so they could
let the car go through. At that time people took both
sides of the car and I seen this one lady walk around
behind the car and toss something at the wheel base.Roberts heard the ``sound of a ching hitting the ground.'' Heidentified the object which hit the ground as a large jackrock
``wrapped in a Hershey candy bar wrapper.'' He arrested
``the lady'' who threw this object, later identified as Mary
Morris, president of the Local Union. Criminal proceedings
are pending. Morris was also present at the picket line
throughout the strike. She participated in picketing and
blocking the ingress and egress from the nursing home facil-
ity.Morris' conduct, throwing a jackrock under a car trying topass through the picket line and her participation in mass
picketing and blocking of ingress to and egress from the fa-
cility, clearly runs afoul of the the proscriptions of Section
8(b)(1)(A) of the Act as alleged in the amended consolidated
complaint.Pansy Bryant, a striking employee and union ``delegate,''also engaged in numerous acts of misconduct. Thus, Audrey
Steiner credibly testified that Bryant, as well as others, par-
ticipated in mass picketing blocking the entrances to the
nursing home. Steiner recalled that on July 7 the entrance to
the facility was blocked ``by picketers walking in front, back
and forth in front of the car.'' She had to wait about 3 to
5 minutes and the police moved the pickets. Subsequently,
on July 14, she left the facility with her brother Lee Vance,
Oletha Reed and Harvey Reed. It took about 5 minutes to
leave the premises with the assistance of the police. A car
containing striking employees Pam Pigg and Pansy Bryant
was following them. They ``lost'' the following car and ulti-
mately went to Perry's Mall to get Steiner's car. The car
with Pansy and Pam spotted the Steiner car and attempted
to follow them again ``almost bumper to bumper at first.''
Pansy was making offensive hand gestures at the time. In ad-dition, Mary Perkins also credibly identified Bryant and Piggin a car following incident.Wauletta Stevens credibly testified that on July 5, her son-in-law James Fraley attempted to drive her into the facility.
The strikers ``wouldn't let us get through.'' Their entrance
was delayed by 4 to 5 minutes. Pansy Bryant, one of the
pickets, told Fraley that ``if he said anything or bothered any
of her girls she would knock his God damn brains out and
leave him laying on the ground.'' Bryant also stated: ``I rec-
ognize her ... that's that God damn black headed whore

Wauletta Stevens.'' One of the pickets thereafter threw cof-
fee into the car. And, in like vein, Marilyn Moore credibly
testified that on July 2, pickets also blocked her entrance to
the facility. She was called ``scab'' and ``bitch.'' Pansy Bry-
ant was one of the pickets engaging in this conduct. Bryant
also said that ``she would kick my [Moore's] ass,'' ``she
knew where I lived.''Similarly, Marlene Caudill credibly testified that on July6, pickets Cathy Ross and Pansy Bryant had a ``bullhorn''
and ``was trying to get me [Caudill] outside, they was going
to kick the shit out of me and all this stuff.'' In addition,
Gina Woods credibly testified that she heard Pansy Bryant
scream through a ``megaphone'' ``we're going to kill you
Marlene [Caudill] if you don't come out.''And, David Moore also credibly testified that the tires onhis car parked in the facility parking lot were slashed. Pansy
Bryant, standing nearby at the time he observed the damage
to his vehicle, ``said for me not to fix them ... they would

just do it again.'' He subsequently observed a large amount
of broken glass in the facility parking lot. Further, Robert
Branham credibly testified that he witnessed Bryant strike a
car attempting to cross the picket line.The credible evidence of record thus amply supports theallegations of the amended consolidated complaint that Bry-
ant engaged in the blocking of vehicles of employees at-
tempting to enter or leave the facility, made unlawful threats
to or in the presence of nonstriking employes, struck a vehi-
cle attempting to cross the picket line, and participated in co-
ercive car followings, in violation of Section 8(b)(1)(A) of
the Act.Kathy Ross, a striking employee and union ``delegate,''also engaged in numerous acts of misconduct. The credible
evidence of record shows that she too participated in block-
ing the entrances to the nursing home. Audrey Steiner
credibly testified that Ross made clear to her at the picket
line that she, Steiner, ``wasn't going in.'' And, Jeanetta
Stewart credibly testified that on July 8, pickets blocked her
entering; ``they just lined up body to body.'' Gilda Spears,
Pansy Bryant, Cathy Ross, and Joyce Burchette were identi-
fied as out there on the line. Later, on July 9, Stewart wit-
nessed Burchette, West, and Ross attempting to follow Lee
Vance as he left the facility. In addition, Marlene Caudill, as
noted above, credibly recalled that Ross and Bryant had a
``bullhorn'' and ``was trying to get me [Caudill] outside,
they was going to kick the shit out of me and all this stuff.''The credible evidence of record thus also amply supportsthe allegations of the amended consolidated complaint that
Ross engaged in unlawful threats, car following and blocking
ingress to the facility, in violation of Section 8(b)(1)(A) of
the Act. And, the credible evidence of record also amply
supports the related allegations of the amended consolidated
complaint that Thelma See, a striker and union ``delegate,'' 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
engaged in similar blocking of cars attempting to enter orleave the facility and also resorted to threats of violence. See
the credible testimony of William Reed. Further, the credible
evidence of record also amply supports the related allega-
tions of the amended consolidated complaint that Jerry
Welles, a striker and union ``delegate,'' engaged in similar
blocking of cars attempting to enter or leave the premises
and struck a vehicle of a supervisor attempting to enter the
facility. See the credible testimony of Mabel McKenzie, Au-
drey Steiner, Marlene Caudill, and Gina Woods.Nyoka Waller, a striker and union ``delegate,'' also en-gaged in numerous acts of misconduct. Thus, Lee Vance
credibly testified that on July 7,[W]hen I attempted to enter [the facility] JoyceBurchette or Nyoka Waller kicked the side of the door
in ... threatening my wife and saying ... they'd get

us ... if they couldn't get us they'd get our kids and

all that. ... [Burchette] said that she knew where I

lived ... if she couldn't get me now she'd get me lat-

ter on and more or less threatened to kill us ....Burchette jumped on the back of [the car] banging the
trunk in.Later, on July 9, as Vance attempted to leave the facility,[T]hey wouldn't let me out. ... I had to back up to
get the State police .... 
Nyoka Waller ... lunged
for my car [and] I heard a scrape going all the way
down the side of my car .... 
[S]he just knifed mycar ... I told the cop ... she's putting a knife back

in her pocket ....Waller was directed to empty her pockets which disclosed aknife. She started ``yelling rape'' at the police and was ``ar-
rested.'' See also the credible testimony of Brian Daniels.And, later, on July 16, as Vance was attempting to leavethe facility, he was blocked by several striking employees in-
cluding Betty West, Joyce Burchette, Shirley Kingsmore, and
Nyoka Waller, ``pacing back and forth in front of the cars
to where you couldn't go in or out.'' The police would
``come over to split them up'' and ``they was kicking the car
door and everything.'' He recalled, Waller and Burchette
``kicked the car door.''In like vein, James Taylor, credibly related an incident in-volving efforts by his brother and mother to leave the facility
on July 14. They were blocked by the pickets. His mother
took ill. She was ultimately removed in an ambulance. James
and his brother were blocked from leaving by Nyoka Waller.
A confrontation ensued and the police assisted their exit.
Waller then threatened that she and friends would ``kick
[James'] ass'' and ``beat the hell out of'' him. Later, James
experienced flat tires in the parking lot. And, Gina Woods,
as noted above, credibly testified that on July 6, she wit-
nessed picket Jerry Welles ``kick'' employee Branham's
truck as Branham attempted to exit the facility; she heard on
the same day Pansy Bryant scream through a ``megaphone''
``we're going to kill you Marlene [Caudill] if you don't
come out''; and she also observed Nyoka Waller, Kathy
Ross, Teresa Ball and Joyce Burchette present at the picket
line on this occasion. See also the credible testimony of Judy
Herron involving picket line encounters with Nyoka Waller
and other pickets ``block[ing] [her] way.''The credible evidence of record thus also amply supportsthe allegations of the amended consolidated complaint that
Waller engaged in unlawful threats, blocking ingress to and
egress from the facility and damaging a vehicle, in violation
of Section 8(b)(1)(A) of the Act. Further, the credible evi-
dence of record also amply supports the related allegations
of the amended consolidated complaint that Betty West, a
striker and union ``delegate,'' engaged in similar blocking of
cars attempting to enter or leave the premises. See the credi-
ble testimony of Lee Vance.Joyce Burchette, a striker and union ``delegate,'' also en-gaged in numerous acts of misconduct. Thus, as noted above,
Lee Vance credibly testified that on July 7,[W]hen I attempted to enter Joyce Burchette or NyokaWaller kicked the side of the door in ... threatening

my wife and saying ... they'd get us ... if they

couldn't get us they'd get our kids and all that. ...

[Burchette] said that she knew where I lived ... if she

couldn't get me now she'd get me latter on and more
or less threatened to kill us .... 
Burchette jumped onthe back of [the car] banging the trunk in.Vance credibly related Burchette's car blocking, car follow-ing, car damaging and accompanying threats made on July
9, as recited above. Teresa Ball was involved in that inci-
dent. And, Vance recalled that on July 16, as he was at-
tempting to leave the facility, he was blocked by several
striking employees including Betty West, Joyce Burchette,
Shirley Kingsmore, and Nyoka Waller, ``pacing back and
forth in front of the cars to where you couldn't go in or
out.'' The police would ``come over to split them up'' and
``they was kicking the car door and everything.'' He re-
called, Waller and Burchette ``kicked the car door.'' And,when I came back in ... Burchette was jumping on
top of the car, back of the car, hitting the car door or
trunk in and then kicked the side door in ...; she said

she was going to kill us and if she couldn't get us she'd
get the girls ... she knew where we lived 
....Audrey Steiner credibly testified that on July 1, Burchettetold her ``you're not going in'' ``they had stopped people
from crossing the picket line all day.'' Burchette warned:
``Audrey, you can come back tomorrow and try to cross and
go in but I can't guarantee what would happen to you.''
Union Area Director Ball confirmed that Steiner ``would not
cross.'' Burchette added: ``they was going to see that every-
body in the building was fired.'' One Harvey Reed was then
identified by Burchette as a ``scab,'' and Union Organizer
Brewer said that ``they were going to make an example out
of Harvey Reed and that he would get him either in or out
of the facility''Ð``Harvey Reed was a dead man.''Similarly, Nancy Fields credibly testified that on July 1,Burchette ``made the comment that if I [Fields] went in there
she would whip my ass.'' Fields went home. Later, on July
3, when she attempted to enter the facility,They tried to stop me. They gathered around. Theybanged on the car [and] the windows. They shouted
their insults, their remarks and their threats.Burchette said: ``She knew where I lived.'' 101SERVICE EMPLOYEES DISTRICT 1199 (J. J. JORDAN GERIATRIC)On July 4, Fields found her car near the facility with ``allthe windows busted out.'' The police came and accompanied
her back to the nursing home. The pickets then hit the win-dows and banged the car and ``tried to reach through the car
window'' and ``then realized that it was a police officer'' in
the car. Subsequently, on August 5, her car, parked in the
nursing home lot, was sprayed with acid. She received a
threatening call to the effect that ``the first time it's your cars
and the next time it'll be you and Lee [Vance].'' And, on
August 6, the pickets ``hollered [to her] leave it out there
and we'll get it again.''Marlene Caudill credibly testified that on July 6, Burchette``hollered'' to Caudill at the facility: ``she'd get even with
me, that I had a little red haired stepson, that they would get
even.'' And, Gina Woods credibly testified that on July 9,
she heard Burchette yell to employee Mary Perkins ``How
did you like your ride last night,'' and Teresa Ball yell
``Maybe tonight's ride will be better,'' referring to a prior
car following incident. And, Judy Herron credibly recalled an
occasion when Burchette and other pickets ``shouted'' ``we
know where you live and we are going to get you''; a car-
following incident involving Burchette; and related conduct.The credible evidence of record thus also amply supportsthe allegations of the amended consolidated complaint that
Burchette engaged in numerous unlawful threats, car
blockings, car followings and related attempts to damage ve-
hicles entering or leaving the facility, in violation of Section
8(b)(1)(A) of the Act. Further, the credible evidence of
record also amply supports the related allegations of the
amended consolidated complaint that strikers Pamela Pigg
and Shirley Kingsmore engaged in similar and related acts of
misconduct as alleged in the amended consolidated com-
plaint. Kingsmore was identified as a union ``delegate.'' In-
deed, Lee Vance credibly testified that on August 5, about
4:30 a.m., he witnessed Kingsmore throw a jar into the
driveway of his home. He later discovered that ``the cars
[had] been acided''; ``it's ate the paint all off both of my
cars.'' See also the credible testimony of Audrey Steiner and
Mary Perkins.There is also credible evidence in the record, as recitedabove, that amply establishes that pickets brandished weap-
ons on the picket line; threw nails, bottles, and other objects
at vehicles of nonstriking employees who attempted to cross
the picket line; coercively photographed nonstriking employ-
ees attempting to cross the picket line; informed nonstriking
employees and others in the presence of employees that they
had the telephone numbers and addresses of the nonstriking
employees thereby implying that said individuals would be
subjected to physical harm and other injury at their homes;
and engaged in additional and related coercive conduct. See
the credible testimony of Sue Bailey, Marilyn Moore, Gloria
Johnson, and Marlene Caudill.Respondent Union generally denies responsibility for thenumerous acts of misconduct detailed above. Respondent
Union, however, is clearly responsible for the numerous and
repeated substantial acts of misconduct committed by its ad-
mitted agents Ball and Brewer. Thus, Ball acknowledged that
she is the ``area director'' for the Union; she ``provides di-
rection to all the staff members''; she is ``in charge of the
Union in Kentucky'' and ``certainly would be calling the
shots''; she negotiated with the Employer prior to the strike;
she conducted the union meeting when the strike vote wastaken; she was personally present at the picket line ``everyday'' throughout much of the pertinent time period; she paid
strikers their ``strike benefits'' ``if [they] were participating
on the picket line ...''; and she ``knew [she] was respon-

sible.'' Brewer did not testify, however, Ball acknowledged
that Brewer is a ``staff member'' of the Union; ``he is an
organizer'' who ``works for the Union''; Ball is his ``imme-
diate superior''; he was present at the nursing home picket
line ``on behalf of the Union''; and he is ``still employed by
the Union.'' Brewer was present on the picket line for a
number of days. I find and conclude that Ball and Brewer
were at all times pertinent here agents of Respondent Union
within the meaning of Section 2(13) of the Act and the
Union is responsible for their misconduct as found above.Respondent Union is also responsible for the like and re-lated acts of misconduct detailed above committed by Mor-
ris, Bryant, Ross, See, Welles, Waller, West, Burchette, Pigg,
Kingsmore, and other pickets. For, as restated in Iron Work-ers Local 455 (Stokvis Multi-Ton), 243 NLRB 340, 343(1979),It is ... well established that where a union authorizes
a picket line, it is required to retain control over the
picketing. If a union is unwilling or unable to take the
necessary steps to control its pickets, it must bear re-
sponsibility for their misconduct. Similarly, if pickets
engage in misconduct in the presence of a union agent
and that agent fails to disavow that conduct and take
corrective measures, the union may be held responsible
....See also Carpenters (Reeves, Inc.), 281 NLRB 493, 497(1986); Hospital Employees District 1199 (Southport Manor),227 NLRB 1732, 1734 (1977).And, the Board pertinently noted in Dover Corp., 211NLRB 955, 957 (1974),It is well established that when misconduct takes placein the presence of a union agent who does nothing to
disavow it or to discipline the offenders, that union as-
sumes responsibility for the conduct. ... Although in

cases where there has been only an isolated instance of
misconduct the presence or absence of a union agent
may be crucial on the issue of union liability, when as
here there have been repeated incidents of alleged mis-
conduct, some of which has been observed by a union
agent, the union cannot be heard to plead its lack of
knowledge or participation. In fact, in instances where
there have been repeated outbreaks of misconduct not
participated in or even observed by the union, but the
union has failed to take steps to halt further outbreaks
of such misconduct, union liability has been found
....See also Communications Workers Local 9431 (PacificBell), 304 NLRB 446 (1991), and cases cited.In the instant case, Respondent Union is clearly respon-sible for the numerous repeated and related acts of mis-
conduct by Morris, Bryant, Ross, See, Welles, Waller, West,
Burchette, Pigg, Kingsmore, and other pickets, as enumerated
above. The Union authorized the strike and picket line. Ball,
its area director and admitted agent, was present at the picket
line throughout the strike. She, together with admitted agent 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.Stevens, participated in numerous and substantial acts of mis-conduct. Ball would bail out and post bond for the above
pickets when arrested and charged with misconduct, and then
Ball would send them back out on the picket line to engage
in more of the same kind of misconduct. Ball, although she
was obviously aware of the various arrests made at the picket
line for alleged acts of misconduct, never provided instruc-
tions to union members with respect to how they should con-
duct themselves on the picket line. Indeed, Ball characterized
the United States District Court's injunction order entered
herein as ``outrageous'' in her letter to the members. Under
the circumstances, I find and conclude that the Union author-
ized, participated in, ratified, adopted and condoned the
above acts of misconduct. It has therefore assumed respon-
sibility for such misconduct.In sum, I find and conclude that Respondent Union, by itsagents, has engaged in the misconduct alleged in the amend-
ed consolidated complaint in violation of Section 8(b)(1)(A)
of the Act.CONCLUSIONSOF
LAW1. Charging Party Employer is an employer engaged incommerce and health care institution as alleged.2. Respondent Union is a labor organization as alleged.
3. Respondent Union, by its agents, engaged in mass pick-eting and blocking the ingress to and egress from the the
Employer's nursing home facility in Louisa, Kentucky; as-
saulted and attempted to assault nonstriking employees and
other individuals in the presence of employees; damaged ve-
hicles of nonstriking employees, management personnel and
other individuals in the presence of employees; threatened
nonstriking employees and other individuals in the presence
of employees with death and other physical harm if they
crossed the Union's picket line; brandished weapons; threw
nails, bottles, jackrocks and other objects at vehicles of non-
striking employees who attempted to cross the picket line;
followed nonstriking employees from the picket line around
the Louisa vicinity; coercively photographed nonstriking em-
ployees attempting to cross the picket line; and informed
nonstriking employees and others in the presence of employ-
ees that they had the telephone numbers and addresses of the
nonstriking employees thereby implying that said individuals
would be subjected to physical harm and other injury at their
homes; and that Respondent Union, by the foregoing and re-
lated conduct, restrained and coerced employees in the exer-
cise of rights guaranteed to them in Section 7 of the National
Labor Relations Act, in violation of Section 8(b)(1)(A) of the
Act.4. The unfair labor practices found above affect commerceas alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondent Union, its officers, agents and representatives, will
be directed to cease and desist from engaging in these acts
of misconduct, like and related acts of misconduct, and to
post an appropriate notice.Counsel for Charging Party Employer, citing UnionNacionale de Trabajadores (Carborundum Co.), 219 NLRB862 (1975), enfd. as modified 540 F.2d 1 (1st Cir. 1976),
cert. denied 429 U.S. 1039 (1976), argues that the Union'scertification should be revoked here as a remedy for its mis-conduct. Cf. Teamsters Local 703 (Kennicott Bros.), 284NLRB 1125 (1987). However, on this record, I am persuaded
that the usual and traditional remedies for the type of mis-
conduct found above will provide ample and adequate relief
thereby effectuating the purposes and policies of the Act. Re-
spondent Union, if it again resorts to the type of misconduct
found herein, or like or related acts of misconduct, will ulti-
mately risk civil and criminal contempt proceedings. Further,
those employees participating in such misconduct will risk
discharge for serious acts of misconduct. There are also
criminal proceedings available to stop any misconduct if it
should resume. I therefore reject this request for such ex-
treme and extraordinary relief on the facts presented here.
Counsel for Charging Party Employer also seeks reimburse-
ment for property damages to the various persons whose cars
and personal property were damaged while attempting to
cross the picket line. The assessment of such damages to
automobiles and other property is a matter which can be han-
dled more efficiently and effectively by State courts. See
Roofers Local 30 (Associated Builders), 227 NLRB 1444(1977).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended20ORDERThe Respondent, District 1199, the Health Care and SocialService Union, Service Employees International Union,
AFL±CIO±CLC, its officers, agents, and representatives,
shall1. Cease and desist from
(a) Engaging in mass picketing and blocking the ingressto and egress from the Employer's (M.E.B. Incorporated
d/b/a J.J. Jordan Geriatric Center) nursing home facility in

Louisa, Kentucky; assaulting and attempting to assault non-
striking employees and other individuals in the presence of
employees; damaging vehicles of nonstriking employees,
management personnel and other individuals in the presence
of employees; threatening nonstriking employees and otherindividuals in the presence of employees with death and
other physical harm if they cross the Union's picket line;
brandishing weapons and throwing nails, bottles, jackrocks,
and other objects at vehicles of nonstriking employees who
attempt to cross the picket line; following nonstriking em-
ployees from the picket line around the Louisa vicinity; coer-
cively photographing nonstriking employees attempting to
cross the picket line; and informing nonstriking employees
and others in the presence of employees that they have the
telephone numbers and addresses of the nonstriking employ-
ees thereby implying that said individuals will be subjected
to physical harm and other injury at their homes; and like
and related acts of coercive conduct.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act. 103SERVICE EMPLOYEES DISTRICT 1199 (J. J. JORDAN GERIATRIC)21If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its business offices and meeting halls copies ofthe attached notice marked ``Appendix.''21Copies of the no-tice, on forms provided by the Regional Director for Region
9, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to mem-
bers are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we haveviolated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
engage in mass picketing and blocking theingress to and egress from the the Employer's (M.E.B. Incor-
porated d/b/a J.J. Jordan Geratric Center) nursing home fa-

cility in Louisa, Kentucky; assault and attempt to assault
nonstriking employees and other individuals in the presence
of employees; damage vehicles of nonstriking employees,
management personnel and other individuals in the presence
of employees; threaten nonstriking employees and other indi-
viduals in the presence of employees with death and other
physical harm if they cross our picket line; brandish weapons
and throw nails, bottles, jackrocks, and other objects at vehi-
cles of nonstriking employees who attempt to cross our pick-
et line; follow nonstriking employees from our picket line
around the Louisa vicinity; coercively photograph nonstriking
employees attempting to cross our picket line; and inform
nonstriking employees and others in the presence of employ-
ees that we have the telephone numbers and addresses of the
nonstriking employees thereby implying that said individuals
will be subjected to physical harm and other injury at their
homes; and like and related acts of coercive conduct.WEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of the rights guaranteed them
by Section 7 of the Act.DISTRICT1199, THEHEALTHCAREAND
SO-CIALSERVICEUNION, SERVICEEMPLOYEESINTERNATIONALUNION, AFL±CIO±CLC